February 15, 2013 VIA EDGAR United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Attention:William H. Thompson Accounting Branch Chief Re:Soupman, Inc. (the “Company”) Form 10-K for Fiscal Year Ended August 31, 2012 Filed December 14, 2012 Form 10-Q for Fiscal Quarter Ended November 30, 2012 File No. 0-53943 Dear Mr. Thompson: As requested by the Staff in our conversationyesterday, the Company is, by this letter, requesting additional time to respond to the comments set forth in the Commission’s letter, dated February 4, 2013 (the “Letter”).A number of the issues raised in the Letter require ascertaining relatively involvedinformation from several of our prior auditors, and as such, the additional time is necessary. As discussed with the staff, the Company will file its response on or prior to March 5, 2013. Thank you. Sincerely, /s/ Robert N. Bertrand Robert N. Bertrand President & CFO cc:Yolanda Guobadia 1110 South Avenue – Staten Island, NY 10314 - Telephone: (212) 768-SOUPFax: (212) 768-7055
